Citation Nr: 1637907	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent status post arthroscopic superior labral anterior posterior repair of the left shoulder.

2. Entitlement to an increased initial disability rating for bilateral keratoconus. 

3. Entitlement to service connection for minimal spondylosis, L2-L5, claimed as a low back disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to an effective date earlier than July 28, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date earlier than December 1, 2006, for the grant of service connection for bilateral keratoconus. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987, from July 1997 to September 1997, from January 2002 to June 2002, from January 2004 to December 2004, and from December 2005 to November 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision which, among other things, granted a 10 percent evaluation for a left shoulder disability, status-post arthroscopic superial labral anterior posterior repair effective December 1, 2006, and denied service connection for a left knee and low back condition; a February 2014 rating decision which granted service connection for bilateral keratoconus; and a January 2015 rating decision which granted service connection for PTSD. All rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability was raised by the record in the March 2014 VA Form 9. In its May 2014 remand, the Board referred that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action. In October 2015, the AOJ issued a letter in which it notified the Veteran that his notice of disagreement with the initial September 2008 denial of service connection for a right knee disability was untimely. However, to date, the issue of whether new and material evidence was submitted sufficient to reopen that claim, which the Board explicitly found was raised, has not been adjudicated by the AOJ. 38 C.F.R. § 19.9 (b) (2015).

These matters were previously before the Board in May 2015, at which time they were remanded to afford the Veteran a hearing before the Board.  In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder. 

In an August 2016 correspondence, the AOJ offered the Veteran the opportunity to appear at a hearing before the Board.  In August 2016, the Veteran responded that he would like to request a hearing via videoconference.  However, as the Veteran has already testified regarding the issues presently addressed in the decision below, no additional hearing is warranted at this time.  If the Veteran appeals the June 2016 rating decision, he may request a hearing regarding those issues upon perfection of that appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an earlier effective date for the grant of service connection for bilateral keratoconus.

2.  The Veteran's left shoulder disorder as likely as not causes limitation of motion of the minor arm to a point at shoulder level.

3.  The Veteran is medically required to wear contact lenses for his bilateral keratoconus.  

4.  The veteran's bilateral keratoconus has manifested as no worse than a corrected visual acuity of 20/60 in the right eye and 20/50 in the left eye.  

5.  The Veteran has a low back disorder that is as likely as not due to his active service.  

6.  The Veteran has a left knee disorder that is as likely as not due to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an entitlement to an earlier effective date for the grant of service connection for bilateral keratoconus have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating 20 percent, but no higher, for a left shoulder disorder are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2015).

3.  With resolution or reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, but not higher, for bilateral keratoconus are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.75, 4.84a, Diagnostic Code 6035 (2007).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a low back disorder are approximated.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a low back disorder are approximated.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an earlier effective date for the grant of service connection for bilateral keratoconus. As to this issue there remains no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In October 2007, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's statements in support of the claims are of record, including testimony provided at a hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate these claims.

In addition, the Veteran underwent multiple VA examinations during the appeal period. The Board finds that the VA examinations are adequate, because the examination reports included a review of the Veteran's medical records, a physical examination of the Veteran, consideration of his statements, and examination findings supported by rationale. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal. The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased ratings claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left shoulder

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran's left shoulder status post arthroscopic superolateral and anterolateral repaid is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  Diagnostic Code 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder. Because the Veteran is right-handed, his right shoulder is considered his dominant shoulder and his left shoulder is considered his non-dominant shoulder.  Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder). A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder). See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

Other applicable rating codes include Diagnostic Codes 5200-5203.  Under Diagnostic Code 5200, a 30 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, limitation of arm motion, a 20 percent rating for either the major or minor shoulder is assigned where arm motion is limited to shoulder level.  A 20 percent rating for the minor shoulder is also assigned where limitation of motion is midway between the side and shoulder level. 

Under Diagnostic Code 5202, a 20 percent rating is warranted when there are frequent episodes of recurrent dislocation of the minor scapulohumeral joint with guarding of all arm movements.  A 40 percent rating would be warranted for fibrous union.  38 C.F.R. § 4.71a (2015).

The normal range of motion of the shoulder is shown by flexion (forward elevation) and abduction from 0 degrees to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.  

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  

A VA examination was conducted in November 2007.  The Veteran reported that he injured his shoulder in service and underwent arthroscopic surgery for a labral tear.  Following the surgery, the Veteran's pain abated but he continued to experience stiffness with excessive use.  The examiner noted complaints of recurrent stiffness and pain with excessive use.  Upon physical examination, the Veteran had flexion limited to 170 degrees, abduction to 180 degrees, and external and internal rotation to 90 degrees. Pain was noted with all movement.  The Veteran was additionally limited by pain after repetitive movements.  No guarding or tenderness was found.  An x-ray showed normal alignment of the joints with no evidence of arthritic changes.   

In an August 2008 treatment record, the Veteran complained of chronic left shoulder pain.  The physician noted his shoulder was non-tender and he had full range of motion.  An x-ray was normal. 

An April 2009 treatment record shows the Veteran's left shoulder was limited to 130 degrees of abduction.  Empty-can test and Neer's test were positive.  An MRI of the left shoulder showed a small degenerative cyst of the humeral greater tuberosity, mild tendinosis of the distal supraspinatus and infraspinatus tendons with possible partial articular surface tear, minimal atrophy of the supraspinatus muscles, small joint effusions, and small fluid collection in the subacromial bursa, likely bursitis.  

The Veteran underwent a VA examination in September 2013.  The examiner diagnosed internal derangement and rotator cuff tendonitis.  His range of motion of the left shoulder was 165 degrees of flexion with pain at 110 degrees, 175 degrees of abduction with pain at 75 degrees, 90 degrees of internal rotation with pain at 75 degrees, and 85 degrees of external rotation with pain at 70 degrees. After repetitive use testing, the examiner noted an additional loss of five degrees in the ranges of motion.  The Veteran was additionally limited by pain and showed less movement than normal and weakened movement.  The Veteran also reported difficulty pushing, pulling, and lifting due to pain and weakness. 

The examiner also noted localized tenderness or pain on palpation, but there was no evidence of guarding.  Muscle strength testing show 3/5 for left shoulder abduction and 4/5 for forward flexion.  Empty-can test was positive on the left and the examiner noted a history of mechanical symptoms but no recurrent dislocations.  

In January 2015, the Veteran was afforded a VA examination.  Although the purpose of the examination was to examine the right shoulder, clinical findings were noted for the left shoulder as well.  Specifically, the Veteran was noted to have flexion limited to 170 degrees, abduction to 170 degrees, and internal and external rotation to 90 degrees.  The Veteran was able to perform repetitive use testing but was limited by an additional five degrees in range of motion by pain, weakness, and fatigueability.  His left shoulder was positive for Hawkins Impingement Test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test.  There was no evidence of instability.  

In December 2015, the Veteran presented with complaints of right shoulder pain after doing push-ups.  The physician noted that he had a history of injury to the left shoulder, but it had been asymptomatic since 2010.  

During the March 2016 Board hearing, the Veteran testified that that he experiences pain in his left shoulder while sleeping and that he is unable to lift his arm over his head.  

The Veteran underwent a VA examination in May 2016.  The Veteran reported chronic intermittent pain in both shoulders aggravated by overhead lifting with the right shoulder and on extension both shoulders.  Range of motion for the left shoulder was flexion to 140 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  There was pain at the end of all ranges.  The Veteran was able to perform repetitive use testing but he was additionally limited to 110 degrees of flexion, 90 degrees of abduction, and 60 degrees of external rotation.  The examiner further noted that pain, fatigability, and lack of endurance cause additional functional loss with repeated use over a period of time or during a flare-up and as a result, the Veteran is additionally limited to 80 degrees of flexion, 80 degrees of abduction, and 50 degrees of external rotation.  There was no ankylosis and muscle strength testing was normal. A Hawkins' Impingement test and a lift-off subscapularis test were positive.  The examiner found no loss of head, nonunion, or fibrous union of the humerus.  He further noted that a crank apprehension and relocation test was positive.  Imaging studies were performed with no degenerative or traumatic arthritis documented.  The examiner opined that the Veteran's bilateral shoulder conditions impact his ability to do overhead activities or activities which require extension of the arms and shoulders.  The Veteran also avoids lifting heavy objects.  

With resolution of the doubt in favor of the Veteran, the Board finds that he is entitled to a 20 percent rating under Diagnostic Code 5201 for limitation of limitation of motion to the shoulder level.  The evidence shows that due to pain after repetitive movement and over prolonged use, the Veteran's limitation of flexion and abduction for the left shoulder was to 75 to 80 degrees.  See September 2013 and May 2016 VA examination reports.  The Veteran competently and credibly reported difficulty and pain moving his arm.  

However, the preponderance of the evidence is against a rating in excess of 20 percent as neither the lay evidence nor the objective medical evidence demonstrates impairment of the humerus, limitation of arm motion to 25 degrees from side, or ankylosis.    

Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no higher, have been met.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.").  

Bilateral keratoconus

The Veteran's bilateral keratoconus is rated pursuant to Diagnostic Code 6035, which contains the rating criteria specific to keratoconus.  Keratoconus is to be evaluated based on impairment of corrected visual acuity using contact lenses.  When either unilateral or bilateral contact lenses are medically required for keratoconus, the minimum rating assigned will be 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6035 (2007). 

During the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2008) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, DCs 6001 to 6091 (2015).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008 and the Veteran filed his claim in September 2007, that version of the eye regulations will not be applied here.  See id.  

VA regulations provide that ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  Snellen's test type or its equivalent will be used.  Mydriatics should be routine, except when contraindicated.  Funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after best correction by glasses will be the basis of the rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2007).  

Impairment of central visual acuity is evaluated from noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2007).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2007).  

Optometry records show that the Veteran has been wearing scleral lenses for his keratoconus since 1997.  See treatment records dated September 2014, November 2014, January 2015.  Therefore, the criteria are met for a 30 percent evaluation. 

In relevant part, a 40 percent evaluation will be assigned where: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2007).  

The evidence of record does not support a finding that the Veteran's bilateral keratoconus merits a rating in excess of 30 percent.  In this regard, although his visual acuity levels have varied, none of the medical evidence contains visual acuity readings that meet the standards required for an increased rating under the diagnostic criteria discussed above. 

Specifically, the evidence shows the following values for the Veteran's visual acuity:

Date			OD (right eye)	OS (left eye)
June 2007 		20/20 -3		20/50  
February 2014	20/40			20/40
September 2014	20/60-2		20/30-1
February 2016 	20/50+ 		20/25-2

At a VA February 2014 eye examination, the Veteran was diagnosed with keratoconus and the examiner opined that it was aggravated during service beyond its natural progression.  There was no visual field impairment or other visual impairments shown.   

A November 2014 treatment record stated that the Veteran has an eye condition that causes him to have poor vision and sensitivity to excessive light and glare.  

Under VA regulations for central visual acuity impairment, a compensable rating is not warranted for keratoconus based on the visual acuity level identified above.  However, under Diagnostic Code 6035, when keratoconus requires contact lenses the minimum rating in 30 percent.  In the absence of evidence of greater vision loss, a rating of 30 percent, but not higher, for bilateral keratoconus is granted.

Extraschedular ratings

Regarding whether the record reflects a basis for referring these increased rating claims for consideration for an extraschedular rating, the Veteran has reported symptoms that are specifically contemplated by the rating criteria for his left shoulder and keratoconus.  While the Veteran's reported light sensitivity is not specifically enumerated in the rating criteria, the Veteran has not reported that this symptom have caused either marked interference with employment or frequent periods of hospitalization, so as to require for a referral to the Under Secretary for Benefits or the Director of Compensation for consideration for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

Further, as the Veteran has not reported that his service-connected left shoulder disorder or keratoconus renders him unemployable, the Board finds that an implicit claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised as part and parcel of the instant increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Service connection claims

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2015).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

With resolution of the doubt in favor of the Veteran, he has a left knee disorder and a low back disorder that were incurred as a result of his active service.  

The Veteran has a current diagnosis of arthralgia of the knee and a 2010 diagnosis of left knee loose bodies with patellofemoral chondromalacia, for which he underwent surgery in 2010.  Additionally, the Veteran has a diagnosis of lumbar spinal stenosis. See June 2013 treatment record.  Therefore, the Board finds that he meets the requirement for having present disabilities.    

Regarding the second criterion of an in-service event or injury, the Veteran has testified that during his multiple tours of service in Iraq and Kuwait, he carried approximately 140 pounds of extra weight on more than 300 foot patrols and as a result, he developed pain and weakness in his knees and back.  He also stated that during his time in the Reserves, he underwent a physical to qualify for jump school and his knees were identified as "weak" and he was disqualified from jump school.  The Board finds the Veteran's testimony to be competent and credible as to the symptoms the Veteran experienced and consistent with the circumstances of his service, and therefore, the second prong of service connection has been met.

Finally, with regard to the third prong of service connection, the Veteran underwent a VA examination in November 2007.  He reported that during service, he experienced episodes of aching pains in his low back.  He stated that his current complaint of intermittent stiffness, one to two times per day.  He denied treatment, incapacitation, or functional limitations due to his back pain.  An x-ray of the lumbar spine showed minimal spondylosis, L2-L5 and early facet joint arthritis, L5-S1. The examiner diagnosed minimal spondylosis, L2-L5 and early facet joint arthritis, L5-S1. 

Also, during the November 2007 VA examination, the Veteran reported left knee pain as a result of service.  Although the examiner concluded that there was no pathology to render a diagnosis, diagnostic testing showed early osteoarthritis.  

Treatment records between 2008 and 2015 show continuous complaints of low back pain and left knee pain. In 2010, the Veteran underwent surgery on his knee for left knee loose bodies with patellofemoral chondromalacia. In a June 2013 record, the Veteran was noted to have lumbar spinal stenosis.   

A VA opinion regarding the Veteran's left knee disorder was provided in February 2014.  The examiner opined that the Veteran's left knee condition is less likely as not incurred in or caused by the knee contusion that occurred on September 12, 1997.  As a rationale, the examiner stated that the Veteran's service treatment records "showed a mild contusion of the left knee not relating a chronic condition.  There was no joint instability at the time which would relate to the start of a chronic condition.  The injury in 1997 showed no other records after it to relate to a chronic condition in the left knee."  

The Veteran submitted a February 2016 letter from his physician, G.S., M.D.  Dr. S. stated that the Veteran had been under his care since 2010 for problems with his knees.  The Veteran first recalled having problems in the Marine Corps in the 1980s but did not seek treatment.  His pain has been constant and gradually worsening.  When the Veteran first sought treatment, he was found to have chondromalacia with developing osteoarthritis.  Dr. S. opined "in my professional medical opinion, this exposure in the Marine Corps is causally responsible for the pathology that [the Veteran] has in his knees at the present time."

The Board finds that, with resolution of the doubt in favor of the Veteran, service connection is warranted.  The Veteran has chronic disabilities of the low back and left knee.  Symptoms of both a low back and left knee disorder were noted by objective diagnostic testing one year after his discharge from service and the Veteran has competently and credibly testified as to the onset of symptoms in service and the continuity of symptoms since service, which are supported by the contemporary treatment records.  

Additionally, with regard to the left knee disorder, the Board finds that Dr. S's opinion is more probative than the February 2014 VA examiner's opinion as it considered the Veteran's lay statements regarding his in-service symptoms and continuity of symptoms since discharge, whereas the VA examiner's opinion focuses only on the contusion to the left knee in 1997 as the possible cause of the Veteran's current disorder and it does not address the Veteran's claims of bilateral pain in the 1990s and the buckling the Veteran reported in 2006.  

Therefore, the evidence of record is in relative equipoise concerning the etiology of the Veteran's low back and left knee disorders. Resolving reasonable doubt in the Veteran's favor, the Board finds that both disorders are at least as likely as not etiologically related to his military service. Therefore, service connection is warranted. See 38 U.S.C.A. § 5107 (b).  


ORDER

The appeal on the issue of entitlement to an earlier effective date for the grant of service connection for bilateral keratoconus is dismissed.

Entitlement to an increased rating of 20 percent, but no higher, for a left shoulder disorder is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 30 percent, but no higher, for keratoconus is granted, subject to the law and regulations governing the award of monetary benefits.

Service connection for a low back disorder is granted.

Service connected for a left knee disorder is granted.  


REMAND

Remand is necessary for additional development.

Regarding the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, the issue of whether clear and unmistakable error (CUE) exists in September 2008 rating decision was raised during the March 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). That issue is, however, intertwined with the certified issue of an earlier effective date for the grant of service connection for PTSD. If error was found, it would impact the finality of the September 2008 rating decision and could affect any decision made herein on the effective date. Thus, it is the Veteran's advantage to have both issues reviewed initially by the RO prior to entry of a decision by the Board.

Accordingly, the case is REMANDED for the following action:

1. Review the issue of whether there was clear and unmistakable error in the September 2008 rating decision that denied service connection for PTSD. As part of the review, appropriate notice should be provided to the appellant and his representative.

2. Adjudicate as appropriate the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, including as due to clear and unmistakable error. To the extent the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond thereto. The matter should then be returned to the Board for further review, if in order.

The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


